Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 14, drawn to an apparatus comprising: a first photonic die having a first coupling edge and a first die surface perpendicular to the first coupling edge, the first photonic die comprising: a first waveguide extending in proximity to the first coupling edge; a portion of the first die surface forming an alignment edge substantially perpendicular to the first die surface and substantially parallel to the first waveguide; and a first alignment feature etched into or formed adjacent to the first coupling edge; and a second photonic die having a second coupling edge and a second die surface perpendicular to the second coupling edge, the second photonic die comprising: a second waveguide extending in proximity to the second coupling edge; a portion of the second die surface configured to form a receptacle sized to constrain a position of the alignment edge when the first photonic die and the second photonic die are substantially aligned with each other with the first coupling edge in proximity to and substantially parallel to the second coupling edge; and a second alignment feature etched into or formed adjacent to the second coupling edge and configured to enable alignment with the first alignment feature when the first photonic die and the second photonic die are substantially aligned with each other with the first coupling edge in proximity to and substantially parallel to the second coupling edge, classified in G02B 6/4232.
II. Claim 13, drawn to an article of manufacture comprising: a photonic die having a coupling edge and a die surface perpendicular to the coupling edge;  [YB:00996957.DOCX 1-16-a waveguide formed in the photonic die and extending in proximity to the coupling edge; a first groove formed in the coupling edge, the first groove , classified in  G02B 6/4206, 4274 .
III. Claims 9-12, drawn to a method for passive alignment of a first photonic die having a first coupling edge and a first die surface perpendicular to the first coupling edge and a second photonic die having a second coupling edge and a second die surface perpendicular to the second coupling edge, comprising: aligning the first photonic die with the second photonic die in a first alignment phase that includes: moving the first coupling edge of the first photonic die into proximity with the second coupling edge of the second photonic die;  tYB:00996957.DOCX 1-15-moving a first waveguide formed in the first photonic die and extending in proximity to the first coupling edge into proximity with a second waveguide formed in the second photonic die and extending in proximity to the second coupling edge; and constraining movement of the first photonic die with respect to the second photonic die along an axis that is substantially perpendicular to the first die surface and the second die surface based on contact between a structured portion of the first die surface and a structured portion of the second die surface; and aligning the first photonic die with the second photonic die in a second alignment phase that includes: moving a set of grooves formed in the first coupling edge into proximity with a corresponding set of curved protrusions formed in the second coupling edge; translating the first photonic die in a plane substantially parallel to the first die surface and rotating the first photonic die with respect to the second photonic die about an axis substantially perpendicular to the first die surface to contact the set of grooves with the set of curved protrusions , classified in G02B 6/4214 .
The inventions are independent or distinct, each from the other because:
I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as transmitting and receiving module alignment in a telecommunication system.   See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I-II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case invention I-II can be used using different method and/or process steps of using such as the step of moving both photonic dies simultaneously and automatically and using precision optical/color markings for alignment rather than for example grooves .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: As stated above each invention is has limitation(s) that is directed toward an invention that would require search in different class/subclass(s) than that of other group invention(s) and because each of the above inventions defining an invention that is distinct that that of the other and requiring a different search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species.
The species are depicted in the drawings and specified in the specification as follows:
A) Fig 3 groove alignment
B) Figs. 4A-B  line alignment


 The species are independent or distinct because Under ¶ 8.01, the species are independent or distinct because under ¶ 8.01 cited species/embodiments as depicted in the figures and/or specified in the specification disclosed the different species have mutually exclusive characteristics for each identified species.  
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species and requiring different search strings and class/subclasses.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883